
	
		II
		110th CONGRESS
		1st Session
		S. 157
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To permanently increase the maximum annual contribution
		  allowed to be made to Coverdell education savings accounts.
	
	
		1.Short titleThis Act may be cited as The Education Savings for Students Act of
			 2007.
		2.Increase in
			 maximum annual contribution for Coverdell Education Savings accounts
			(a)In
			 generalSection 530(b)(1)(A)(iii) of the Internal Revenue Code of
			 1986 (defining Coverdell education savings account) is amended by striking
			 $2,000 and inserting $5,000.
			(b)Conforming
			 amendmentSection 4973(e)(1)(A) of the Internal Revenue Code of
			 1986 is amended by striking $2,000 and inserting
			 $5,000.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			(d)Permanent
			 extension of modificationsSection 901 of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001 (relating to sunset provisions) shall not
			 apply to section 401 of such Act (relating to modifications to education
			 individual retirement accounts).
			
